Citation Nr: 0009418	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-17 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for visual impairment 
of the left eye due to injury.

2.  Entitlement to service connection for visual impairment 
of the left eye due to disease.

3.  Entitlement to service connection for scarring to the 
left side of the face.  



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 and July 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1998 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied entitlement to service connection for 
visual impairment of the left eye due to injury, visual 
impairment of the left eye due to disease, and scarring to 
the left side of the face.  



FINDINGS OF FACT

1.  Competent medical evidence of a nexus between visual 
impairment of the left eye and an incident of service has not 
been presented.

2.  Competent medical evidence of a left eye disease 
resulting in visual impairment has not been presented.

3.  Scarring to the left side of the face may not be 
disassociated from an in-service incident in which the 
veteran suffered a left black eye with stitches lateral to 
the eye.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for visual 
impairment of the left eye due to injury is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for visual 
impairment of the left eye due to disease is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3. Scarring to the left side of the face was incurred in 
service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that upon enlistment 
examination dated in September 1972, the veteran's systems 
were clinically evaluated as normal.  Distant vision was 
noted as 20/20 in the right eye and 20/40 in the left eye.  
Clinical records dated in November 1972 reflect the veteran 
was beaten by assailants and received blows to the face and 
chest.  Physical examination revealed tenderness at the left 
zygomatic arch and a left black eye with stitches in place 
lateral to the eye.  X-ray examination revealed a negative 
zygomatic arch.  An impression of a sternal bruise was noted.  
Upon separation examination dated in April 1974, the 
veteran's systems were clinically evaluated as normal with 
the exception of a left inguinal hernia, an identifying 
tattoo on the right shoulder, and an appendix body mark or 
scar.  Distant vision was noted as 20/20 in both eyes.  The 
veteran's separation examination also reflects a signed 
statement by the veteran stating that "[i]n the best of my 
knowledge I am in good health."  The veteran underwent a 
left inguinal hernia repair in May 1974.

A private clinical eye record dated in December 1994 reflects 
a prescription for glasses.  

Upon VA eye examination dated in November 1999, the veteran 
reported a scar in the area of the left eye since an assault 
during service and blurry vision without glasses.  Physical 
examination revealed no glaucoma.  Visual acuity with current 
correction was noted as 20/20 on the right and 20/25 on the 
right.  External examination revealed a scar that was 
slightly discolored due to increased pigmentation just 
temporal to the lateral canthus in the left eye.  External 
examination was noted as otherwise within normal limits.  
Motility examination was noted as full in both eyes.  Slit 
lamp examination showed mild Meibomian gland dysfunction in 
both eyes.  An assessment of status post blunt trauma to the 
left eye with residual scar temporal to the lateral canthus 
of the left eye, but no permanent ocular abnormality, and 
refractive error was noted.

Photographs reflecting discoloration around the side of the 
left eye are also of record.

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110  (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities will be presumed to 
be related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

I.  Visual Impairment of the Left Eye due to Injury

In regard to the veteran's claim of entitlement to service 
connection for visual impairment of the left eye due to 
injury, the Board concludes that entitlement to service 
connection is not warranted.  

A review of the competent medical evidence of record reflects 
that the veteran suffered from tenderness at the left 
zygomatic arch and a left black eye during service following 
an assault.  However, the veteran's distant vision in the 
left eye was noted as 20/40 upon induction and 20/20 upon 
separation examination.  The record is silent for competent 
medical evidence to suggest that the veteran's current left 
eye visual impairment was caused by or is the result of the 
in-service injury or any other incident of service.  In fact, 
upon VA examination dated in November 1999, the examiner 
noted an assessment of status post blunt trauma to the left 
eye with a residual scar temporal to the lateral canthus, but 
no permanent ocular abnormality.  

The Board is cognizant of the numerous arguments submitted by 
the veteran in support of his claim.  However, the 
contentions of the veteran are not supported by any competent 
medical opinions of record.  As stated by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court"), where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The record does not reveal that the 
veteran possesses any medical expertise.  Thus, his lay 
medical assertions to the effect that the in-service eye 
injury caused or substantially or materially contributed to 
his visual impairment have no probative value.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). 

In the absence of competent medical evidence of a nexus 
between the veteran's current visual impairment and an 
incident of service, the claim is not well grounded and must 
be denied.



II.  Visual Impairment of the Left Eye due to Disease

Following a comprehensive review of the evidence of record, 
the Board concludes that service connection for visual 
impairment of the left eye due to disease is not warranted.  

As previously noted, the Board recognizes that the veteran 
suffered a left black eye with stitches during service.  
However, the record is silent for competent medical evidence 
of a current left eye disease.  The Court has limited service 
connection to those cases where the underlying in-service 
incident has resulted in a disability.  In the absence of 
proof of a present disability, a valid claim has not been 
presented.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Thus, in the absence of competent evidence of a current 
diagnosis of a left eye disease, the veteran's claim is not 
well grounded and must be denied.

In regard to the previous two claims, the Board notes that in 
his written arguments, the veteran has asserted that the RO 
failed to order necessary VA examinations and thus failed 
assist him in developing his claims.  However, the Court has 
observed that the decision by the United States Court of 
Appeals for the Federal Circuit in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997) makes it clear that the statutory duty 
to assist does not attach until a well-grounded claim has 
been submitted.  See Carbino v. Gober, 10 Vet. App. 507 
(1997).  The Board is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); see 
also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that the claim is not well-grounded.  The Board is not bound 
by an administrative issuance that is in conflict with 
binding judicial decisions, and the Court's holdings on the 
issue of the duty to assist in connection with the well-
grounded claim determination are quite clear.  See Morton v. 
Brown, 12 Vet. App. 477 (1999); 38 C.F.R. § 19.5 (1998).  
Therefore, the Board has determined that in the absence of a 
well-grounded claim, VA has no duty to assist the veteran in 
developing his case and a remand for a VA examination is not 
warranted.

III.  Scarring to the Left Side of the Face

Following a comprehensive analysis of the record, the Board 
is of the opinion that the evidence for and against the 
veteran's claim of entitlement to service connection for 
scarring to the left side of the face is in relative 
equipoise.  

The claim is supported by service medical records reflecting 
that the veteran suffered a left black eye with stitches 
lateral to the eye.  Additionally, VA eye examination dated 
in November 1999 revealed a scar that was slightly discolored 
due to increased pigmentation just temporal to the lateral 
canthus in the left eye.  A relevant assessment of status 
post blunt trauma to the left eye with residual scar temporal 
to the lateral canthus of the left eye was noted.  Pictures 
showing discoloration around the side of the left eye are 
also of record.

However, the veteran's April 1974 separation examination is 
silent for any evidence of a scar on the left side of the 
face.  The examiner did note a tattoo on the right shoulder 
and an appendix body mark or scar.  However, in light of the 
VA examination and picture evidence of a scar in the same 
apparent area as the in-service black eye with stitches, the 
Board is unable to conclude that the preponderance of the 
evidence is against the veteran's claim.  Accordingly, it 
appears that there is an approximate balance of the positive 
and negative evidence regarding the merits of the issue.  
With all reasonable doubt resolved in favor of the veteran, 
service connection is warranted for scarring to the left side 
of the face.




ORDER

Entitlement to service connection for visual impairment of 
the left eye due to injury is denied.

Entitlement to service connection for visual impairment of 
the left eye due to disease is denied.

Entitlement to service connection for scarring to the left 
side of the face is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

